Citation Nr: 0805153	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30, based on the need for convalescence 
following surgery performed in July 2003.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's claim for a temporary total evaluation for 
convalescence based on right hip replacement surgery 
performed in July 2003 was received by the RO in April 2005, 
more than one year after the medical procedure upon which the 
claim for convalescence is based; this fact is not in 
dispute.


CONCLUSION OF LAW

The veteran's claim for a temporary total evaluation for 
convalescence based on right hip replacement surgery 
performed in July 2003 is without legal merit.  38 C.F.R. §§ 
3.157, 4.30, 3.400, 3.401 (2000); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a temporary total evaluation for 
convalescence based on right hip replacement surgery.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), are not applicable to 
the veteran's claim.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  As 
explained below, there is no dispute as to the essential 
facts in this case.  Therefore, based on the Court's decision 
in Manning, the Board concludes that the claim is not subject 
to the provisions of the VCAA.  

Analysis

The applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question. 38 C.F.R. § 3.401(h)(2), 4.30. An extension of 
the total convalescence rating is available up to one year 
from the initial date of hospitalization. 38 C.F.R. § 
4.30(b).

A total rating for convalescence will generally be effective 
from the date of hospital admission or outpatient treatment.  
See 38 C.F.R. §§ 4.30, 3.401.  However, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increased compensation shall not be earlier than 
the date of receipt of the application therefore.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  It is 
specifically otherwise provided in only one instance:  An 
increased award will be effective the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application for the increased award is 
received within one year from such date.  38 U.S.C.A. § 
5100(b)(2); 38 C.F.R. § 3.400(o)(2). 

The veteran did not file his claim for a temporary total 
rating based upon the need for convalescence until April 
2005, more than one year after his alleged need for 
convalescence began.  Moreover, although the veteran's 
treatment document of the July 2003 hospitalization may be 
accepted as a claim for increase, the hospitalization record 
was submitted in November 2004, which is also more than one 
year after the need for convalescence began.  See 38 C.F.R. § 
3.157.  Therefore, it would not serve to establish an earlier 
date of receipt of claim.

Since the veteran did not claim entitlement to a temporary 
total rating based upon the need for convalescence until more 
than one year after the date of the surgery and his need for 
convalescence began, his claim does not fall within the 
exception to the rule that an increased award shall not be 
effective prior to the date of receipt of the application 
therefore.  The pertinent facts are not in dispute and the 
law is dispositive.  Accordingly, this claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30, based on the need for 
convalescence following surgery performed in July 2003 is 
denied.



____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


